Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Original patent claims 1-20 are pending.  New claims 21-40 are pending.

Defective Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
	The Consent filed 22 August 2019 is signed by Jeffrey L. Myers, Chief IP Counsel.  According to MPEP 1410.02, the Consent may be signed by a practitioner of record, by a person in the organization having the apparent authority to sign on behalf 

Recapture
Claims 21-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Analysis - Claim 39
New independent claim 21 does not include any one of the following limitations found in original patent claim 1: 
a. 	growing a synthetic single-crystal sapphire boule
b. 	cutting the synthetic single-crystal sapphire boule into a brick portion
c. 	slicing the brick portion into a single-crystal sheet having an upper surface and a lower surface 

New independent claim 30 does not include any one of the following limitations found in original patent claim 10:
d. 	a sheet of synthetic single-crystal

claim 35 does not include any one of the following limitations found in original patent claim 15:
e. 	a synthetic single-crystal material

With respect to STEP 2, during prosecution of the application that became U.S. Patent No. 9,600,694, limitations (a), (d), and (e), were added and argued to make the claims patentable over the art.
In the 22 August 2016 amendment, claim 1 was amended to include (a), claim 10 was amended to add (d), and claim 15 amended to add (e).  On page 5 of the corresponding response, Patent Owner argued “Linares fails to disclose or suggest the above-recited limitations of claim 1…to the extent that Linares describes any marking, the marking is formed on a surface of a diamond layer.  In contrast claim 1 is directed to forming a laser mark between an upper and lower surface of a single-crystal (sapphire) sheet.  Independent claims 10 and 15 similarly recite a laser-mark feature formed within a sheet of single-crystal material.  Linares does not disclose or suggest this aspect of the claims and, therefore, fails to render the claims unpatentable.”
Thus, claims 21, 30, and 35, because they fail to include a limitation directed to one of a “synthetic single-crystal sapphire” or a “synthetic single-crystal,” are drawn to surrendered subject matter. 
Any limitation presented, argued or stated to make the claims patentable over the art “generates” the surrender of claimed subject matter that omits that limitation in its entirety, i.e. surrender of any claim whose scope does not contain the limitation.   Limitations (a), (d), and (e) are therefore surrender generating limitations. 

As to STEP 3, new independent claims 21, 30, and 35 are not materially narrowed in any other aspect related to the surrendered subject matter.
Dependent claims 22-29, 31-34, and 36-40 are likewise rejected under 35 U.S.C. 251 as including the limitations of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 26 both recite the single-crystal sheet includes an “uneven” upper surface.  However, it is unclear what degree of roughness/smoothness would be intended by the term “uneven,” as the disclosure of the ‘694 patent provides no guidance as to what roughness would be encompassed by the term “uneven.”  It is noted that Yamada (disclosed below) teaches a surface roughness of 10 nm which is deemed to be “uneven” for purposes of the art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 13, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 6,744,458 to Yamada et al. (hereinafter Yamada).
	With respect to claims 10 and 30, Yamada teaches synthetic (i.e. single-crystal) transparent quartz glass substrates that may be used as a TFT panel substrate (LCD display).  See col.1, lines 13-17; col.3, lines 63-64.  The substrates have internal, laser etched identification marks such as dots or bar codes.  See col.1, lines 26-29; col.3, lines 24-27; col.4, lines 41-46.  As to the marks including information associated with a manufacturing condition of the sheet, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). 
claim 12, Example 3 notes that “marked dots were observed under an optical microscope with 200xmagnification.  All the dots were found to be white circles having a diameter of approximately 100 µm,” which is considered to be substantially undetectable to an unaided human eye.  See col.5, lines 30-36.
	With respect to claim 13, Example 1 describes etching a single dot-shaped mark with the glass substrate.  A single dot will be substantially perpendicular to each surface of the substrate.
	As to claim 32, Example 3 describes an etched dot having a diameter of approximately 100 µm (col.5, lines 30-36) which would be located within an area of 126x126 µm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,761,111 to Glezer (hereinafter Glezer) in view of CN 103422162 to Jiang et al. (hereinafter Jiang).
With respect to claims 10 and 14, Glezer teaches a sheet (e.g. identification card or security badge) of transparent material, wherein the material may be sapphire.  See col.1, line 64 to col.2, line 3; col.5, lines 10-17.  The sheet is internally laser-engraved with markings such as security codes, alphanumeric characters, or other information.  See col.1, lines 46-60 and col.2, lines 11-16.  As to the marks including information associated with a manufacturing condition of the sheet, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  Further, as to the intended use of the plate, it has been held that a statement of intended use in an apparatus claim does not distinguish over the prior art apparatus meeting the claimed structural limitations.  See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
Although Glezer does not teach that the sapphire is synthetic (i.e. single-crystal), Jiang discloses that synthetically grown sapphire sheets were known in the art.  The use of a synthetic sapphire would have been expected for use as a sheet-like substrate, as opposed to naturally occurring sapphire.
As to claim 12, the voxels created by the laser are disclosed to be sub-micron in diameter (claim 32) and thus, would be substantially undetectable to an unaided eye.
claim 13, etched images are shown within material 132 to be perpendicular to the upper surface, permitting detection at image plane 138.  See Figure 10.

Claims 1-4, 6-10, 12-14, 15, 16, 18, 19, 21, 23, 24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0087197 to Weber et al. (hereinafter Weber) in view of Yamada.
With respect to claims 1, 10, 14, 15, and 20, Weber discloses the known use of single-crystal (synthetic) sapphire substrates as part of the LCD screen in mobile phones.  See paras [0003, 0048].  The sapphire substrates are grown using known methods (para [0023]) and the grown boules subsequently cut to the desired size for the particular application.  See para [0048].  Weber is silent as to a laser-etched internal mark in the sapphire substrates.  Yamada teaches internally marking quartz glass substrates used in the electronic industry, such as TFT panel substrates (LCD displays) wherein the marks are employed to “identify individual quartz glass substrates” (col.1, lines 24-29).  The marks may form a barcode.  See col.4, lines 41-46.  It would have been obvious to employ the marking method of Yamada in the invention of Weber, in order to provide a means of identifying the many sapphire sheets used in the production of mobile phone screens.
As to polishing the substrates after forming the laser mark (claim 1), both Weber and Yamada recognize the need for a polished surface.  See Weber, para [0048] and Yamada, col.3, lines 49-62.  Although Yamada teaches that the surface roughness of the substrate should “preferably be 10 nm or less and especially 1 nm or less” prior to 
As to claim 3, Yamada teaches the substrates are internally marked by condensing a laser beam in the interior of the substrate and that the refractive index is altered.  See col.3, lines 17-27.
With respect to claim 4, Yamada discloses that the surface through which the laser beam passes should have a surface roughness of “10 nm or less.”  See col.3, lines 49-62.  There is no prohibition for a bottom surface to have a surface roughness greater than 10 nm, where the bottom surface may be polished following laser marking.
As to claim 6, Yamada teaches that the surface may have roughness of 10 nm, which is deemed to be “uneven.”  Further, the laser is condensed using a lens.  See col.3, lines 51-53.
As to claims 9, 12, and 19, Example 3 of Yamada notes that “marked dots were observed under an optical microscope with 200xmagnification.  All the dots were found to be white circles having a diameter of approximately 100 µm,” which is considered to be substantially undetectable to an unaided human eye.  See col.5, lines 30-36.
With respect to claim 13, Example 1 of Yamada describes etching a single dot-shaped mark with the glass substrate.  A single dot will be substantially perpendicular to each surface of the substrate.
As to claim 15, the mobile phone 100 of Weber is conventional and includes a housing 106 and cover sheet 102 overlaying a display.
claims 2, 7, 15, 16, and 18, addressing the limitation directed to the marks indicating a manufacturing condition or repair history of the cover sheet, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  

Claims 21-24, 26-29, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
With respect to claim 21, Yamada teaches internally marked quartz glass substrates used in the electronic industry, such as TFT panel substrates (LCD displays) wherein the marks are employed to “identify individual quartz glass substrates” (col.1, lines 24-29).  The marks may form a barcode.  See col.4, lines 41-46.  As to polishing the substrates after forming the laser mark, Yamada recognizes the need for a polished surface.  See col.3, lines 49-62.  Although Yamada teaches that the surface roughness of the substrate should “preferably be 10 nm or less and especially 1 nm or less” prior to laser marking, there is no preclusion to further polishing after laser marking.  Indeed, it would have been obvious to do so in order to remove surface defects introduced during laser marking or handling or before any subsequent step adding additional laser markings.  
As to claims 21, 22, 27, and 33-34, as to the marking including encoded information, such as a bar code or a graphic, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the 
With respect to claim 23, Yamada teaches the substrates are internally marked by condensing a laser beam in the interior of the substrate and that the refractive index is altered.  See col.3, lines 17-27.
As to claim 24, Yamada discloses that the surface through which the laser beam passes should have a surface roughness of “10 nm or less.”  See col.3, lines 49-62.  There is no prohibition for a bottom surface to have a surface roughness greater than 10 nm, where the bottom surface may be polished following laser marking.
With respect to claim 26, Yamada teaches that the surface may have roughness of 10 nm, which is deemed to be “uneven.”  Further, the laser is condensed using a lens.  See col.3, lines 51-53.
As to claim 28, Example 3 describes an etched dot having a diameter of approximately 100 µm (col.5, lines 30-36) which would be located within an area of 126x126 µm.
With respect to claim 29, Example 3 of Yamada notes that “marked dots were observed under an optical microscope with 200x magnification.  

Claims 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0052275 to Hashimoto et al. (hereinafter Hashimoto) in view of Yamada.
With respect to claim 35, Hashimoto teaches the use of a chemically-strengthened glass substrate for the protection of the display of a mobile phone, digital camera, PDA, or flat panel display, all of which intrinsically include a housing.  See 
As to claims 35, 36, and 38, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  
With respect to claim 39, Example 3 notes that “marked dots were observed under an optical microscope with 200xmagnification.  All the dots were found to be white circles having a diameter of approximately 100 µm,” which is considered to be substantially undetectable to an unaided human eye.  See col.5, lines 30-36.
	As to claim 40, Example 3 describes an etched dot having a diameter of approximately 100 µm (col.5, lines 30-36) which would be located within an area of 126x126 µm.

Allowable Subject Matter
Claims 5, 8, 	11, 17, 25, 31, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 and 25, none of Linares, Yamada, or Glezer teach or suggest forming the laser marking while “covering at least a portion of the upper surface with a liquid having a index of refraction approximately equal to an index of refraction of the single-crystal sheet.”  
With respect to claims 8, 11, 17, 31, and 37, while Linares, Yamada, and Glezer all teach internal laser marking of transparent substrates, none of the prior art of record teach or suggest a marking “located along a neutral axis of the single-crystal sheet” as required by the claims. 

Claim Objections
Claim 34 is objected to because of the following informalities:  In line 2, “an graphic” should be –a graphic--.  Appropriate correction is required.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       9,600,694 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published

information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:

/Carlos Lopez/
Specialist, Art Unit 3991

/Jean C. Witz/
Supervisory Specialist, Art Unit 3991